NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         MAR 6 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No.   19-50150

                Plaintiff-Appellee,               D.C. No. 8:18-cr-00033-JLS-1

 v.
                                                  MEMORANDUM*
JESUS ANGEL LOPEZ,

                Defendant-Appellant.

                    Appeal from the United States District Court
                        for the Central District of California
                    Josephine L. Staton, District Judge, Presiding

                             Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Jesus Angel Lopez appeals from the district court’s judgment and challenges

his guilty-plea convictions and aggregate 152-month sentence for possession with

intent to distribute heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(i);

possession of a firearm in furtherance of a drug trafficking crime, in violation of 18



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 924(c)(1)(A)(i); and being a felon in possession of a firearm and

ammunition, in violation of 18 U.S.C. § 922(g)(1). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Lopez’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Lopez the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                   19-50150